Adams, J.
The note alleged to be forged purported to be signed by T. Bartley and James Bartley. The state introduced evidence tending to show that the note was forged, and afterwards, for tlie purpose of showing that the defendant had knowledge that it was forged, it attempted to show that at or about the time of the transaction in question the defendant had in his possession another note purporting to be signed by T. Bartley and James Bartley, and that it was forged. The note was not produced, but one Campbell was called by the state as a witness, and was allowed, against the objection of the defendant, to testify in relation to such note. His testimony was to the effect that he had seen such note, and that in his opinion the signatures to it were in the same handwriting as the signatures to the note upon which the indictment is based.
In allowing such evidence without the production of the note, we think that the court erred. If the note had been produced, it may be that a mere comparison of the signatures would have been sufficient to rebut Campbell’s testimony. But if not, it was the defendant’s privilege to examine witnesses in regard to the genuineness of the signatures, and the production of the note was necessary for this purpose.
We do not say that Campbell’s testimony would have *206been admissible if tbe note had been produced. Upon that question we might not be agreed, but we are clear that it was inadmissible without the production of the note.
Some other questions are presented, but they are not of such a character as to arise upon another trial. Eor the error pointed out the case must be remanded.
Reversed.